Title: To George Washington from the Massachusetts Veterans, 28 October 1789
From: Massachusetts Veterans
To: Washington, George


          
            Boston October 28th 1789.
          
          The Petition of a Number of Invalids, late belonging to the Massachusetts line, in said Army, Humbly Sheweth,
          That although the Honble Congress of the United States have made Provision for the payment of Pensions Granted to Invalids of the said late Army, Yet, the period, at which the payment of the first half Year is to be made, is so far distant, And as they have not Received any Pension money for Upwards of 3 Year past, And as a hard Winter is Approaching, Unless they can receive some present releif, they will Inevitably Suffer.
          They therefore Humbly Pray Your Excellency, their late Worthy General, would be pleased to Commiserate their Unhappy Situation, and Grant them some immediate relief; without which they must still Suffer as they have hitherto. And as in duty bound shall ever Pray.
        